Title: Samuel J. Harrison to Thomas Jefferson, 16 January 1812
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
                  sir 
                   
                     Lynchbg 
                     Jany 16. 1812
              
		  
		  
		  
		   Mr Griffen tells me that you have directed your Overseer, to Send your present Crop of Tobo to Richmond; which I am Sorry to hear; as I had intended to make you a Liberal offer for it: and as it is not yet too late, I hope you will say by Return of Mr Griffen, what price you will take for it—you Know the prospects are against the Probability of Tobaccoes getting Very high: To that I Dare Say (if you are disposed to Sell here) that we Should not
			 likely disagree: that at any rate I will expect you to propose a price—Should the overseer have Engaged Boats to take it down I will take them off his hand. 
		  
          I am Sir Yr Mo ob S
                  S J Harrison
        